Exhibit 10.06(e)


PARTICIPANT AWARD AGREEMENT
(2020 Incentive PSU Program)


[Grant Date], 2020
 
 Dear [Name]:
 
Pursuant to the terms and conditions of the EQT Corporation 2019 Long-Term
Incentive Plan (as amended from time to time, the “Plan”) and the 2020 Incentive
Performance Share Unit Program (the “Program”), effective January 1, 2020, the
Management Development and Compensation Committee (the “Committee”) of the Board
of Directors of EQT Corporation (the “Company”) grants you [_____________]
Performance Share Units (the “Award”).  The terms and conditions of the Award,
including, without limitation, vesting and distribution, shall be governed by
the provisions of this Participant Award Agreement and the Program document
attached hereto as Exhibit A; provided that the Award is also subject to the
terms and limits included within the Plan. As approved, the Award will be
settled in shares of Company common stock.
 
The terms contained in the Plan and the Program are hereby incorporated into and
made a part of this Participant Award Agreement, and this Participant Award
Agreement shall be governed by and construed in accordance with the Program and
the Plan. In the event of any actual or alleged conflict between (a) the
provisions of the Plan and the provisions of this Participant Award Agreement,
the provisions of the Plan shall be controlling and determinative, and (b) the
provisions of this Participant Award Agreement and the terms of any written
employment-related agreement that you have with the Company (including any
confidentiality, non-solicitation, non-competition, change of control or similar
agreement), the terms of such employment-related agreement shall be controlling
and determinative.


You may access important information about the Company and the Plan through the
Company’s website. Copies of the Plan and Plan Prospectus can be found by
logging into the Fidelity NetBenefits website, which can be found at
www.netbenefits.fidelity.com, and clicking on the “Stock Plans” tab and then
following the prompts for your Plan documents. Copies of the Company’s most
recent Annual Report on Form 10-K, Proxy Statement and other information
generally delivered to the Company’s shareholders can be found at www.eqt.com by
clicking on the “Investors” link on the main page and then “SEC Filings.” Paper
copies of such documents are available upon request made to the Company’s
Corporate Secretary.


Your Award under the Program will be effective only if, no later than 45 days
after the date of this Participant Award Agreement, (a) you accept your Award
through the Fidelity NetBenefits website, (b) to the extent you are not already
subject to a confidentiality, non-solicitation and non-competition agreement
with the Company, you execute a confidentiality, non-solicitation and
non-competition agreement acceptable to the Company, and (c) if the Company has
requested that you sign an amendment to your existing confidentiality,
non-solicitation and non-competition agreement with the Company, you execute the
requested amendment.
 
When you accept your Award through the Fidelity NetBenefits website, you shall
be deemed to have (a) acknowledged receipt of this Award granted on the date of
this Participant Award Agreement (the terms of which are subject to the terms
and conditions of this Participant Award Agreement, the Program document and the
Plan) and copies of this Participant Award Agreement, the Program document and
the Plan, and (b) agreed to be bound by all the provisions of this Participant
Award Agreement, the Program document and the Plan.



